 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10
     PATRICK HICKMAN,                                        Case No.: 2:18-cv-00404-GMN-NJK
11
            Plaintiff(s),                                    Order
12
     v.                                                      (Docket No. 112)
13
     KENNETH MEAD, et al.,
14
            Defendant(s).
15
16         Pending before the Court is Defendant Kenneth Mead’s motion to file a surreply to
17 Plaintiff’s reply to his motion for protective order. Docket No. 112. The Court has considered
18 Defendant’s motion and Plaintiff’s response in opposition. Docket Nos. 112, 113. No reply was
19 filed. See Docket. The Court finds that the motion for leave is properly resolved without a hearing.
20 See Local Rule 78-1.
21         “A party is generally prohibited from raising new issues for the first time in its reply brief”
22 because the opposing party is not afforded an opportunity to respond. Queensridge Towers LLC
23 v. Allianz Global Risk US Ins. Co., 2015 WL 1403479 at *3 (D. Nev. Mar. 26, 2015) (citing Eberle
24 v. City of Anahiem, 901 F.2d 814, 818 (9th Cir. 1990)). Therefore,“[w]here the moving party
25 presents new matters for the first time in a reply brief, the Court may either refuse to consider the
26 new matters or allow the opposing party an opportunity to respond.” Steven Cohen Prods. Ltd. v.
27 Lucky Star, Inc., 2015 WL 3555384 at *3 (D. Nev. June 5, 2015) (citing Zamani v. Carnes, 491
28 F.3d 990, 997 (9th Cir. 2007)). The Local Rules permit the filing of a surreply only with leave of

                                                     1
 1 court. Local Rule 7-2(b). Further, a surreply may “only address new matters raised in a reply to
 2 which a party would otherwise be unable to respond.” Steven Cohen Prods. Ltd., 2015 WL
 3 3555384 at *3.
 4         The Court finds that Defendant has demonstrated that Plaintiff raised new issues in his
 5 reply. Accordingly, the Court hereby GRANTS Defendant’s motion for leave to file a surreply,
 6 solely to address the new matters raised in Plaintiff’s reply to his motion for a protective order.
 7 Docket No. 112. Defendant’s surreply shall be filed no later than August 16, 2019.
 8         IT IS SO ORDERED.
 9         Dated: August 14, 2019
10                                                            _______________________________
                                                              NANCY J. KOPPE
11                                                            United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
